Citation Nr: 1755942	
Decision Date: 12/05/17    Archive Date: 12/15/17

DOCKET NO.  09-47 983	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include depression and posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. Fisher, Associate Counsel






INTRODUCTION

The Veteran had honorable active duty service with the United States Army from June 1974 to July 1977.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia denying, among other issues, the claim currently on appeal.  

The Board previously remanded this case in June 2014, May 2015, and May 2016.  Most recently, the Board remanded the claim again in March 2017 to obtain a new medical opinion.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, remand is again necessary in order to comply with the previous Board remand.  The RO attempted to schedule the Veteran for a VA examination in a location that caused an undue travel hardship for the Veteran.  The Veteran reported that he would be unable to travel that distance until the following month.  The RO determined that the Veteran refused the examination, and returned the case to the Board.  No attempt appears to have been made to schedule the Veteran's examination in a facility closer to his residence, nor during a time in which he can arrange transportation to the VA Medical Center.  

The Board finds that the Veteran had good cause for this failure to report to the examination.  A Board remand confers upon the Veteran, as a matter of law, the right to compliance with the remand order.  See Stegall v. West, 11 Vet. App. 268 (1998).  As such, the Board must remand the matter in order to afford compliance with previous remand instructions.  In light of the remand, updated VA treatment records should be obtained.

The Veteran is reminded, however, that he must cooperate with VA's efforts to provide him with an examination.  The duty to assist is not a one-way street; a claimant cannot stand idle when the duty to assist is invoked by failing to provide important information or otherwise failing to cooperate.  Woods v. Gober, 14 Vet. App. 214, 224 (2000); Hurd v. West, 13 Vet. App. 449, 452 (2000) (noting that a veteran cannot passively wait for help from VA).  If the Veteran fails to cooperate in the development of his claim, he does so at his own peril.  Pursuant to 38 C.F.R. § 3.655(b), when a claimant fails to report without "good cause" for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record and may result in denial of the claim.

Accordingly, the case is REMANDED for the following action:

1.  The RO should make all reasonable efforts to obtain all outstanding medical and/or treatment records related to the Veteran's acquired psychiatric disorder.  If identified records are not ultimately obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e).  All obtained records should be associated with the claims file.

2.  Once the aforementioned development is complete, obtain a supplemental medical opinion regarding the Veteran's acquired psychiatric disorder.  If the examiner determines that an in-person examination is necessary, an examination may be scheduled.  If necessary, the examination should be scheduled, if possible, at the most convenient location to the Veteran's residence.  The claims file must be reviewed by the examiner in conjunction with the examination.  All diagnostic tests and studies deemed necessary by the examiner should be conducted.  Based upon a review of the claims folder, the examiner should opine as to the following:

(a) whether it is at least as likely as not (i.e., there is at least a 50 percent probability) that any identified acquired psychiatric disorder, to include depression and PTSD, had its onset during the Veteran's military service or is otherwise related to active duty service?

The examiner must consider reports of the Veteran's suicide attempt in the 1970s.  The examiner should also note that the April 1977 incident in which the Veteran was shot was determined not to be in the line of duty.  

The examination report should specifically state that a review of the record was conducted.  The examiner should provide a complete rationale for all opinions provided.  If an opinion cannot be provided without to resorting to mere speculation, the examiner should fully explain why this is the case and identify what additional evidence (if any) would allow for a more definitive opinion.  

3.  Following completion of the foregoing, the AOJ should review the record and readjudicate the claim on appeal.  If it remains denied, the AOJ should issue an appropriate supplemental SOC, afford the Veteran and his representative an opportunity to respond, and return the case to the Board.




The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
B. MULLINS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




